Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figures 1-5, claims 1-7 and 9-12) in the reply filed on 6/28/21 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/21.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2017/0295888 A1.
	Regarding claims 1 and 9-10, Chen ‘888 discloses a fastening device 100 comprising: a case unit (i.e., using 200, 300, 430, 500, as same as applicant), a wall (i.e., using 300, 500, as same as applicant) forming a receiving space, a partition (i.e., using the wall of 500) protruding radially from the wall to separate the receiving space into an upper chamber (i.e., using the space near 500) and a lower chamber (i.e., using the space near 300), and a plurality of mounting teeth 431 located at the upper chamber (i.e., on a limiting portion 430 rather than on the wall, claim 9), a spool 300 (i.e., no reference number, a hollow body, an inner surface forming a hollow space 301 for the shaft, an upper ring, a lower ring, a winding track 310, as same as applicant’s spool, see figure 2, regarding claims 2 and 11) located at the lower chamber and a flexible clamping portion 220 located on a base 200 inserted into the spool, a positioning shaft 410 (i.e., see figures 4-5, 1st and 2nd positions, protrusions 411, 413 to displace into the axial direction with respect to the flexible clamping portion 220, claims 3 and 12) inserted into the spool to couple to the flexible clamping portion 220, the positioning shaft having an axial direction (i.e., up and down, as same as applicant), a knob 420 covering on the case unit and connected to the positioning shaft 410 (see figures 4-5), and an engaging unit 500 located at the upper chamber, the engaging unit corresponding to the mounting teeth 431 and selectively coupled to the knob, wherein the knob 420 is switched between a first position and a second position along the axial direction (see figures 4-5), the positioning shaft 410 is linked up with the knob, when the knob is in the first position to couple to the engaging unit, the engaging unit 500 is 
	As stated above, Chen ‘888 shows the base 200 includes the flexible clamping portion 220 and inserted into the spool rather than the spool comprising a flexible clamping portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the flexible clamping portion on the spool and/or the mounting teeth on the wall or any other place within the device, since it has been held that rearranging parts of an invention involves only routine skill in the art, and it would not limit one having ordinary skill in the art to limit to one particular design.
Regarding claim 4, as stated above, Chen ‘888 shows a limiting portion 430 located at the upper chamber and connected to the partition (i.e., wall of 500), the limiting portion 430 configured to limit the engaging unit 500, see figures 1-16.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020170021735.
	Regarding claims 1 and 9-10, KR ‘735 discloses a fastening device 100 comprising: a case unit (i.e., using 400, as same as applicant), a wall (i.e., using 200, as same as applicant) forming a receiving space, a partition 220 protruding radially from the wall to separate the receiving space into an upper chamber (i.e., using the top space of 230) and a lower chamber (i.e., using the bottom space of 230), and a plurality of mounting teeth 250 located at the upper chamber and (i.e., on the wall 200, claim 9), a spool 300 (i.e., no reference number, a hollow body, an inner surface forming a hollow space for the shaft, an upper ring, a lower ring, a winding track, as same as applicant’s spool, see figure 2, regarding claims 2 and 11) located at the lower chamber and a flexible clamping portion 240 located on a case 200 inserted into the spool, a positioning shaft 430 (i.e., see figures 4-5, 1st and 2nd positions, protrusions 431, 433 to displace into the axial direction with respect to the flexible clamping portion 240, claims 3 and 12) inserted into the spool to couple to the flexible clamping portion 240, the positioning shaft having an axial direction (i.e., up and down, as same as applicant), a knob 500 covering on the case unit and connected to the positioning shaft 430 (see figures 4-5), and an engaging unit 420 located at the upper chamber, the engaging unit corresponding to the mounting teeth 250 and selectively coupled to the knob, wherein the knob 500 is switched between a first position and a second position along the axial direction (see figures 4-5), the positioning shaft 430 is linked up with the knob, when the knob is in the first position to couple to the engaging unit, the engaging unit 420 is engaged with one of the mounting teeth (i.e., 422 engaging with 250) to prohibit the spool from rotating in a first direction, and when the knob is in the second position to disengage from the engaging unit (see figures 4-5), the engaging unit does not prohibit the spool from rotating in the first direction, see figures 1-10.
	As stated above, KR ‘735 shows the wall 200 includes the flexible clamping portion 240 and inserted into the spool rather than the spool comprising a flexible clamping portion.

Regarding claim 4, as stated above, KR ‘735 shows a limiting portion 422 located at the upper chamber and connected to the partition 220, the limiting portion 422 configured to limit the engaging unit 420, see figures 1-10.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

SK
7/9/21
/SANG K KIM/           Primary Examiner, Art Unit 3654